Case 1:18-cv-02885-ERK-SJB Document 29 Filed 11/08/18 Page 1 of 1 PageID #: 123


                          DISCOVERY PLAN WORKSHEET

                                   Phase I (Pre-Settlement Discovery)

                                                                                       November 19, 2018
  Deadline for completion of Rule 26(a) initial disclosures andDQ\
  HIPAA-complaint records authorizations:
                                                                                       60 days after Initial Conference,
                                                                                       January 4, 2019; parties are only in
  Completion date for Phase I Discovery as agreed upon by the parties:                 partial agreement as to scope of
  (Reciprocal and agreed upon document production and other discovery                  Phase 1 discovery, which can be
                                                                                       resolved once Defendant's
  necessary for a reasoned consideration of settlement. Presumptively 60               forthcoming motion to stay is resolved
  days after Initial Conference.)

  Date for initial settlement conference:
  (Parties should propose a date approximately 10-15 days after the                        2/1/2019
  completion of Phase I Discovery, subject to the Court’s availability)
                                Phase II (Discovery and Motion Practice)
   'HIHQGDQWVLQWHQGWRVHHNDVWD\WRSKDVH,,GLVFRYHU\SHULRGZKLFKLIJUDQWHGZRXOGGHOD\WKHVHGHDGOLQHV
   3ODLQWLIIVLQWHQGWRRSSRVHDQ\VXFKPRWLRQ
                                                                                       March 15, 2019
  Motion to join new parties or amend the pleadings:
  (Presumptively 15 days post initial settlement conference)
                                                                                       January 21, 2019
  First requests for production of documents and for interrogatories due
  by:
  (Presumptively 15 days post joining/amending)
                                                                                       May 21, 2019
  All fact discovery completed by:
  (Presumptively 3.5 months post first requests for
  documents/interrogatories)
                                                                                       Initial: June 20, 2019
  Exchange of expert reports completed by:
  (Presumptively 30 days post fact discovery)                                          Rebuttal: July 20, 2019

                                                                                       August 19, 2019
  Expert depositions completed by:
  (Presumptively 30 days post expert reports)
                                                                                       August 19, 2019
  COMPLETION OF ALL DISCOVERY BY:
  (Presumptively 9 months after Initial Conference)
                                                                                       October 18, 2019
                                                                                       (Per Judge Korman's rules, the
  Final date to take first step in dispositive motion practice:                        parties will meet-and-confer before
  (Parties are directed to consult the District Judge’s Individual Rules               this deadline to propose a briefing
                                                                                       schedule for any dispositive
  regarding such motion practice. Presumptively 30 days post completion of             motions and/or motions in limine)
  all discovery)
                                                                                       No
  Do the parties wish to be referred to the EDNY’s mediation program
  pursuant to Local Rule 83.8?
